DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28, 30, 32-36 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11-12, 15 and 18 of U.S. Patent No. 10,742,944 B1 in view of FATEH US2013/0169929 A1. 
Claim 21 is similar to claims 1 and 18 of patent but doesn’t teach, however the analogous prior art FATEH  teaches:  determining, for a deviating eye of a user to which a first display of a wearable device is presenting one or more stimuli, a set of deviation measurements related to a plurality of gaze directions, wherein each deviation measurement of the set of deviation measurements (i) is related to a gaze direction different from another gaze direction to which another deviation measurement of the set of deviation measurements is related and (ii) is determined by (FATEH: fig. 9: 906-12 see pars. 97-100 and 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining, for a deviating eye of a user to which a first display of a wearable device is presenting one or more stimuli, a set of deviation measurements related to a plurality of gaze directions, wherein each deviation measurement of the set of deviation measurements (i) is related to a gaze direction different from another gaze direction to which another deviation measurement of the set of deviation measurements is related and (ii) is determined by as shown in FATEH with the patent for the benefit of facilitating treatment/correction for amblyopia and ocular deviation whilst a user is viewing visual content [0002].
Claims 24 and 34  are similar to claims 1 and 18 of patent but doesn’t teach, however the analogous prior art FATEH (with the same motivation as above)  teaches: determining a set of deviation measurements for a user, wherein each deviation measurement of the set of deviation measurements (i) is related to a gaze direction different from another gaze direction to which another deviation measurement of the set of deviation measurements is related and (ii) is determined by (FATEH: fig. 9: 906-12 see pars. 97-100 and 55).
Instant: 17/386,233
Patent: 10,742,944 B1
21. A system for facilitating modifications for dynamic vision defects, the system comprising:
a computer system that comprises one or more processors executing computer program instructions that, when executed, cause operations comprising:
determining, for a deviating eye of a user to which a first display of a wearable device is presenting one or more stimuli, a set of deviation measurements related to a plurality of gaze directions, wherein each deviation measurement of the set of deviation measurements (i) is related to a gaze direction different from another gaze direction to which another deviation measurement of the set of deviation measurements is related and (ii) is determined by:
causing a reference eye of the user to invoke the gaze direction and fixate on a respective position on a second display of the wearable device for the reference eye by presenting a first stimulus at the position on the second display for the reference eye without a stimulus being presented on the first display for the deviating eye;
in connection with removing the presentation of the first stimulus, causing a deviating eye of a user to fixate on the position on the first display for the deviating eye by presenting a second stimulus at the position on the first display for the deviating eye without a stimulus being presented on the second display for the reference eye; and
determining the deviation measurement related to the gaze direction based on an amount of movement of the deviating eye occurring upon the presentation on the second stimulus at the position on the first display for the deviating eye; and
generating a set of modification profiles associated with the user based on the set of deviation measurements associated with the gaze directions, the set of modification profiles comprising:
(i) one or more first modification parameters to be applied to modify an image when one or more eye characteristics of the user match a first set of eye characteristics that comprises a first gaze direction of the gaze directions; and
(ii) one or more second modification parameters to be applied to modify an image when the one or more eye characteristics of the user match a second set of eye characteristics that comprises a second gaze direction of the gaze directions.












22. The system of claim 21, the operations further comprising:
causing modified video stream data to be presented to the user based on (i) video stream data representing an environment of the user and (ii) the set of modification profiles associated with the user.
23. The system of claim 22, wherein the one or more first modification parameters comprises a first translation or rotation parameter to be applied to modify an image for the deviating eye when the reference eye's gaze direction matches the first gaze direction,
wherein causing the modified video stream data to be presented comprises:
detecting the reference eye's gaze direction as matching the first gaze direction;
using the first translation or rotation parameter to modify the video stream data based on the detection of the reference eye's gaze direction to generate the modified video stream data; and
causing the modified video stream data to be presented to the deviating eye of the user.
24. A method being implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising:
determining a set of deviation measurements for a user, wherein each deviation measurement of the set of deviation measurements (i) is related to a gaze direction different from another gaze direction to which another deviation measurement of the set of deviation measurements is related and (ii) is determined by:
causing a first eye of a user to fixate on a respective position on a first display for the first eye by causing a first stimulus to be presented at the position on the first display such that the presentation of the first stimulus occurs while a stimuli intensity of a second display for a second eye of the user does not satisfy a stimuli intensity threshold;
determining the deviation measurement for the first eye based on one or more eye-related characteristics of the first eye occurring upon the presentation of the first stimulus, the deviation measurement indicating a deviation of the first eye relative to the second eye; and
generating one or more modification profiles associated with the user based on the set of deviation measurements, the one or more modification profiles comprising:
(i) one or more first modification parameters to be applied to modify an image when one or more eye characteristics of the user match a first gaze direction; and
(ii) one or more second modification parameters to be applied to modify an image when the one or more eye characteristics of the user match a second gaze direction.
























25. The method of claim 24, further comprising:
prior to the presentation of the first stimulus, causing the second eye to fixate at the position on the second display by causing the second stimulus to be presented at the position on the second display while a stimuli intensity of the first display does not satisfy the stimuli intensity threshold,
wherein causing the first eye to fixate on the position on the first display, causing, in connection with removing the presentation of the second stimulus, the first stimulus to be presented at the position on the first display such that the presentation of the first stimulus occurs while the stimuli intensity of the second display does not satisfy the stimuli intensity threshold.






26. The method of claim 25, wherein, with respect to the determination of a first deviation measurement of the set of deviation measurements, while the second eye is fixated on the position on the second display prior to the presentation of the first stimulus, the first eye is not fixated on the position on the first display.
27. The method of claim 24, wherein, with respect to the determination of a first deviation measurement of the set of deviation measurements:
prior to the presentation of the first stimulus, causing a stimulus to be presented at the position on the first display and a stimulus to be presented at the position on the second display at a prior time;
detecting lack of fixation of the first eye on the position upon the presentation of a stimulus on the first display at the prior time; and
determining the first eye of the user to be a deviating eye based on the detection of the lack of fixation of the first eye.

28. The method of claim 24, with respect to the determination of a first deviation measurement of the set of deviation measurements:
causing, based on the first deviation measurement, a subsequent stimulus to be presented at a modified position on the first display at a subsequent time after the presentation of the first stimulus such that the presentation of the subsequent stimulus occurs while the stimuli intensity of the second display does not satisfy the stimuli intensity threshold, the modified position being different from the position; and
confirming the first deviation measurement based on one or more eye-related characteristics of the first eye or the second eye not changing beyond a change threshold upon the presentation at the subsequent time.
30. The method of claim 24, further comprising:
causing modified video stream data to be presented to the user based on (i) video stream data representing an environment of the user and (ii) the one or more modification profiles associated with the user.
32. The method of claim 30, wherein the one or more modification profiles comprises a first translation or rotation parameter to be applied to modify an image for the first eye when the second eye's gaze direction matches the first gaze direction,
wherein causing the modified video stream data to be presented comprises:
detecting the second eye's gaze direction as matching the first gaze direction;
using the first translation or rotation parameter to modify the video stream data based on the detection of the second eye's gaze direction to generate the modified video stream data; and
causing the modified video stream data to be presented to the first eye of the user.

33. The method of claim 24, wherein causing the first stimulus to be presented at the position on the first display comprises causing the first stimulus to be presented at the position on the first display without a stimulus being presented on the second display.






34. One or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising:
determining a set of deviation measurements for a user, wherein each deviation measurement of the set of deviation measurements (i) is related to a gaze direction different from another gaze direction to which another deviation measurement of the set of deviation measurements is related and (ii) is determined by:
causing a first eye of a user to fixate on a respective position on a first user interface for the first eye by causing a first stimulus to be presented at the position on the first user interface such that the presentation of the first stimulus occurs;
determining the deviation measurement for the first eye based on one or more eye-related characteristics of the first eye occurring upon the presentation of the first stimulus; and
generating one or more modification profiles associated with the user based on the set of deviation measurements, the one or more modification profiles comprising:
(i) one or more first modification parameters to be applied to modify an image when one or more eye characteristics of the user match a first gaze direction; and
(ii) one or more first modification parameters to be applied to modify an image when the one or more eye characteristics of the user match a second gaze direction.








35. The media of claim 34, the operations further comprising:
prior to the presentation of the first stimulus, causing a second eye of the user to fixate at the position on a second user interface for the second eye by causing the second stimulus to be presented at the position on the second user interface,
wherein causing the first eye to fixate on the position on the first user interface, causing, in connection with removing the presentation of the second stimulus, the first stimulus to be presented at the position on the first user interface such that the presentation of the first stimulus occurs while a stimuli intensity of the second user interface does not satisfy a stimuli intensity threshold.









36. The media of claim 34, with respect to the determination of a first deviation measurement of the set of deviation measurements:
causing, based on the first deviation measurement, a subsequent stimulus to be presented at a modified position on the first user interface at a subsequent time after the presentation of the first stimulus such that the presentation of the subsequent stimulus occurs while a stimuli intensity of the second user interface does not satisfy a stimuli intensity threshold, the modified position being different from the position; and
confirming the first deviation measurement based on one or more eye-related characteristics of the first eye or the second eye not changing beyond a change threshold upon the presentation at the subsequent time.
38. The media of claim 34, the operations further comprising:
causing modified video stream data to be presented to the user based on (i) video stream data representing an environment of the user and (ii) the one or more modification profiles associated with the user.

39. The media of claim 38, wherein the one or more modification profiles comprises a first translation or rotation parameter to be applied to modify an image for the first eye when the second eye's gaze direction matches the first gaze direction,
wherein causing the modified video stream data to be presented comprises:
detecting the second eye's gaze direction as matching the first gaze direction;
using the first translation or rotation parameter to modify the video stream data based on the detection of the second eye's gaze direction to generate the modified video stream data; and
causing the modified video stream data to be presented to the first eye of the user.
40. The media of claim 34, wherein causing the first stimulus to be presented at the position on the first user interface comprises causing the first stimulus to be presented at the position on the first user interface without a stimulus being presented on the second user interface.

1. A system for facilitating modifications for double-vision-related vision defects, the system comprising:
a computer system that comprises one or more processors executing computer program instructions that, when executed, cause the computer system to:
cause a deviating eye of a user to fixate on a first position on a first display of a wearable device for the deviating eye by causing a stimulus to be presented at a first time at the first position on the first display for the deviating eye without a stimulus being presented on a second display of the wearable device for a reference eye of the user;
determine a deviation measurement for the deviating eye based on an amount of movement of the deviating eye occurring upon the presentation on the first display for the deviating eye at the first time;
cause the reference eye to fixate on the first position on the second display for the reference eye by causing a stimulus to be presented at the first position on the second display for the reference eye at a second time subsequent to the first time without a stimulus being presented on the first display for the deviating eye;
cause a stimulus to be presented at a modified position on the first display for the deviating eye at a third time subsequent to the second time without a stimulus being presented on the second display for the reference eye, the modified position being determined based on the first position and the deviation measurement;
confirm the deviation measurement based on the deviating eye not moving beyond a movement threshold upon the presentation of a stimulus at the modified position on the first display for the deviating eye; and
generate a modification profile associated with the user based on the confirmation of the deviation measurement, the modification profile comprising one or more modification parameters to be applied to modify an image for the user.
18. The media of claim 14, the operations further comprising:
generating a first modification profile associated with the user based on the deviation measurement, the first modification profile comprising one or more modification parameters to be applied to modify an image in response to the second eye's gaze direction being directed at the first position; and
generating a second modification profile based on a second deviation measurement for the first eye, the second modification profile comprising one or more modification parameters to be applied to modify an image in response to the second eye's gaze direction being directed at a second position different from the first position.

4. The system of claim 1, wherein the computer system is caused to:
cause modified video stream data to be displayed to the user based on (i) video stream data representing an environment of the user and (ii) the modification profile associated with the user.
5. The system of claim 4, wherein the modification profile comprises a translation or rotation parameter to be applied to modify an image for the deviating eye when the reference eye's gaze direction is directed at the first position,
wherein causing the modified video stream data to be displayed comprises:
detecting the reference eye's gaze direction being directed at the first position;
using the translation or rotation parameter to modify the video stream data based on the detection of the reference eye's gaze direction to generate the modified video stream data; and
causing the modified video stream data to be displayed to the deviating eye of the user.

6. A method being implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising:
cause a first eye of a user to fixate on a target at a first position on a first display for the first eye by causing a stimulus to be presented at a first time at the first position on the first display such that the presentation at the first time occurs while a stimulus intensity of a second display for a second eye of the user does not satisfy a stimuli intensity threshold;
determining a deviation measurement for the first eye based on one or more eye-related characteristics of the first eye occurring upon the presentation at the first time, the deviation measurement indicating a deviation of the first eye relative to the second eye;
causing, based on the deviation measurement, a stimulus to be presented at a modified position on the first display at a subsequent time subsequent to the first time such that the presentation at the subsequent time occurs while the stimuli intensity of the second display does not satisfy the stimuli intensity threshold, the modified position being different from the first position;
confirming the deviation measurement based on one or more eye-related characteristics of the first eye or the second eye not changing beyond a change threshold upon the presentation at the subsequent time; and
generating a modification profile associated with the user based on the deviation measurement, the modification profile comprising one or more modification parameters to be applied to modify an image for the user.
18. The media of claim 14, the operations further comprising:
generating a first modification profile associated with the user based on the deviation measurement, the first modification profile comprising one or more modification parameters to be applied to modify an image in response to the second eye's gaze direction being directed at the first position; and
generating a second modification profile based on a second deviation measurement for the first eye, the second modification profile comprising one or more modification parameters to be applied to modify an image in response to the second eye's gaze direction being directed at a second position different from the first position.

7. The method of claim 6, further comprising:
causing the second eye to fixate on a target at the first position on the second display at a prior time prior to the first time by causing a stimulus to be presented at the first position on the second display at the prior time while a stimulus intensity of the first display does not satisfy the stimuli intensity threshold.
6. A method being implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising:
cause a first eye of a user to fixate on a target at a first position on a first display for the first eye by causing a stimulus to be presented at a first time at the first position on the first display such that the presentation at the first time occurs while a stimulus intensity of a second display for a second eye of the user does not satisfy a stimuli intensity threshold;
8. The method of claim 7, wherein, while the second eye is fixated on the first position on the second display at the prior time, the first eye is not fixated on the first position on the first display.




9. The method of claim 6, further comprising:
causing a stimulus to be presented at the first position on the first display and a stimulus to be presented at the first position on the second display at a prior time prior to the first time;
detect lack of fixation of the first eye on the first position upon the presentation of a stimulus on the first display at the prior time; and
determine the first eye of the user to be a deviating eye based on the detection of the lack of fixation of the first eye.



6. A method being implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising:
causing, based on the deviation measurement, a stimulus to be presented at a modified position on the first display at a subsequent time subsequent to the first time such that the presentation at the subsequent time occurs while the stimuli intensity of the second display does not satisfy the stimuli intensity threshold, the modified position being different from the first position;
confirming the deviation measurement based on one or more eye-related characteristics of the first eye or the second eye not changing beyond a change threshold upon the presentation at the subsequent time; and


11. The method of claim 6, further comprising:
causing modified video stream data to be displayed to the user based on (i) video stream data representing an environment of the user and (ii) the modification profile associated with the user.
12. The method of claim 11, wherein the modification profile comprises a translation or rotation parameter to be applied to modify an image when the second eye's gaze direction is directed at the first position,
wherein causing the modified video stream data to be displayed comprises:
detecting the second eye's gaze direction being directed at the first position;
using the translation or rotation parameter to modify the video stream data based on the detection of the second eye's gaze direction to generate the modified video stream data; and
causing the modified video stream data to be displayed to the user.


1. A system for facilitating modifications for double-vision-related vision defects, the system comprising: cause a deviating eye of a user to fixate on a first position on a first display of a wearable device for the deviating eye by causing a stimulus to be presented at a first time at the first position on the first display for the deviating eye without a stimulus being presented on a second display of the wearable device for a reference eye of the user;
1. A system for facilitating modifications for double-vision-related vision defects, the system comprising:









cause a deviating eye of a user to fixate on a first position on a first display of a wearable device for the deviating eye by causing a stimulus to be presented at a first time at the first position on the first display for the deviating eye without a stimulus being presented on a second display of the wearable device for a reference eye of the user;
determine a deviation measurement for the deviating eye based on an amount of movement of the deviating eye occurring upon the presentation on the first display for the deviating eye at the first time;
18. The media of claim 14, the operations further comprising:
generating a first modification profile associated with the user based on the deviation measurement, the first modification profile comprising one or more modification parameters to be applied to modify an image in response to the second eye's gaze direction being directed at the first position; and
generating a second modification profile based on a second deviation measurement for the first eye, the second modification profile comprising one or more modification parameters to be applied to modify an image in response to the second eye's gaze direction being directed at a second position different from the first position.

15. The media of claim 14, the operations further comprising:
causing the second eye to fixate on the first position on the second user interface at a prior time prior to the first time by causing a stimulus to be presented at the first position on the second user interface at the prior time while a stimuli intensity of the first user interface does not satisfy the stimuli intensity threshold.
6. A method being implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising:
cause a first eye of a user to fixate on a target at a first position on a first display for the first eye by causing a stimulus to be presented at a first time at the first position on the first display such that the presentation at the first time occurs while a stimulus intensity of a second display for a second eye of the user does not satisfy a stimuli intensity threshold;

6. A method being implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising:
causing, based on the deviation measurement, a stimulus to be presented at a modified position on the first display at a subsequent time subsequent to the first time such that the presentation at the subsequent time occurs while the stimuli intensity of the second display does not satisfy the stimuli intensity threshold, the modified position being different from the first position;
confirming the deviation measurement based on one or more eye-related characteristics of the first eye or the second eye not changing beyond a change threshold upon the presentation at the subsequent time; an


4. The system of claim 1, wherein the computer system is caused to:
cause modified video stream data to be displayed to the user based on (i) video stream data representing an environment of the user and (ii) the modification profile associated with the user.

12. The method of claim 11, wherein the modification profile comprises a translation or rotation parameter to be applied to modify an image when the second eye's gaze direction is directed at the first position,
wherein causing the modified video stream data to be displayed comprises:
detecting the second eye's gaze direction being directed at the first position;
using the translation or rotation parameter to modify the video stream data based on the detection of the second eye's gaze direction to generate the modified video stream data; and
causing the modified video stream data to be displayed to the user.


1. A system for facilitating modifications for double-vision-related vision defects, the system comprising: cause a deviating eye of a user to fixate on a first position on a first display of a wearable device for the deviating eye by causing a stimulus to be presented at a first time at the first position on the first display for the deviating eye without a stimulus being presented on a second display of the wearable device for a reference eye of the user;


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24-25, 27-28, 33-36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over FATEH US 2013/0169929A1 in view of TRAVERS US 2017/0296421A1 in view of ALVAREZ US 2018/0214338A1.

Regarding claim 21, FATEH teaches: 21. (New) A system for facilitating modifications for dynamic vision defects, the system comprising: a computer system that comprises one or more processors executing computer program instructions that, when executed, cause operations comprising: determining, for a deviating eye of a user to which a first display of a wearable device is presenting one or more stimuli, a set of deviation measurements related to a plurality of gaze directions, wherein each deviation measurement of the set of deviation measurements (i) is related to a gaze direction different from another gaze direction to which another deviation measurement of the set of deviation measurements is related and (ii) is determined by (FATEH: fig. 9: 906-912 pars. 55 and 97-100). 
FATEH doesn’t teach, however the analogous prior art TRAVERS teaches: 
causing a reference eye of the user to invoke the gaze direction and fixate on a respective position on a second display of the wearable device for the reference eye by presenting a first stimulus at the position on the second display for the reference eye without a stimulus being presented on the first display for the deviating eye (TRAVERS: pars. 15, 29 and 58);
in connection with removing the presentation of the first stimulus, causing a deviating eye of a user to fixate on the position on the first display for the deviating eye by presenting a second stimulus at the position on the first display for the deviating eye without a stimulus being presented on the second display for the reference eye (TRAVERS: pars. 15, 29 and 58); and 
determining the deviation measurement related to the gaze direction based on an amount of movement of the deviating eye occurring upon the presentation on the second stimulus at the position on the first display for the deviating eye (TRAVERS: pars. 15, 29 and 58); and 
generating a set of modification profiles associated with the user based on the set of deviation measurements associated with the gaze directions, the set of modification profiles comprising (TRAVERS: pars. 15 and 29): 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine causing a reference eye of the user to invoke the gaze direction and fixate on a respective position on a second display of the wearable device for the reference eye by presenting a first stimulus at the position on the second display for the reference eye without a stimulus being presented on the first display for the deviating eye; in connection with removing the presentation of the first stimulus, causing a deviating eye of a user to fixate on the position on the first display for the deviating eye by presenting a second stimulus at the position on the first display for the deviating eye without a stimulus being presented on the second display for the reference eye; and determining the deviation measurement related to the gaze direction based on an amount of movement of the deviating eye occurring upon the presentation on the second stimulus at the position on the first display for the deviating eye; and generating a set of modification profiles associated with the user based on the set of deviation measurements associated with the gaze directions, the set of modification profiles comprising: as shown in TRAVERS with FATEH for the benefit of fulfilling a need for systems and techniques wider variety of visual disorders, for the treatment of a particularly those related to or involving the accommodative system of the eye [5].

The previous combination of FATEH and TRAVERS remains as above but doesn’t teach however the analogous prior art ALVAREZ teaches: 
(i) one or more first modification parameters to be applied to modify an image when one or more eye characteristics of the user match a first set of eye characteristics that comprises a first gaze direction of the gaze directions (ALVAREZ par. 48); and 
(ii) one or more second modification parameters to be applied to modify an image when the one or more eye characteristics of the user match a second set of eye characteristics that comprises a second gaze direction of the gaze directions (ALVAREZ par. 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine (i) one or more first modification parameters to be applied to modify an image when one or more eye characteristics of the user match a first set of eye characteristics that comprises a first gaze direction of the gaze directions; and (ii) one or more second modification parameters to be applied to modify an image when the one or more eye characteristics of the user match a second set of eye characteristics that comprises a second gaze direction of the gaze directions as shown in ALVAREZ with the previous combination for the benefit of fulfilling a need for providing techniques that can augment traditional vision therapy [5].

Regarding claim 24, FATEH teaches: 24. (New) A method being implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising: determining a set of deviation measurements for a user, wherein each deviation measurement of the set of deviation measurements (i) is related to a gaze direction different from another gaze direction to which another deviation measurement of the set of deviation measurements is related and (ii) is determined by (FATEH: fig. 9: 906-912 pars. 55 and 97-100): 
FATEH doesn’t teach however the analogous prior art TRAVERS (with the same motivation of claim 21) teaches: 
causing a first eye of a user to fixate on a respective position on a first display for the first eye by causing a first stimulus to be presented at the position on the first display such that the presentation of the first stimulus occurs while a stimuli intensity of a second display for a second eye of the user does not satisfy a stimuli intensity threshold (TRAVERS: pars. 15, 29 and 58); 
determining the deviation measurement for the first eye based on one or more eye-related characteristics of the first eye occurring upon the presentation of the first stimulus, the deviation measurement indicating a deviation of the first eye relative to the second eye (TRAVERS: pars. 15 and 29); and 
generating one or more modification profiles associated with the user based on the set of deviation measurements, the one or more modification profiles comprising (TRAVERS: pars. 15 and 29): 
The previous combination of FATEH and TRAVERS remains as above but doesn’t teach however the analogous prior art ALVAREZ (with the same motivation of claim 21) teaches: 
(i) one or more first modification parameters to be applied to modify an image when one or more eye characteristics of the user match a first gaze direction (ALVAREZ: par. 48); and 
(ii) one or more second modification parameters to be applied to modify an image when the one or more eye characteristics of the user match a second gaze direction (ALVAREZ: par. 48).  

Regarding claim 25, FATEH as modified by TRAVERS (with the same motivation from claim 21) further teaches: 25. (New) The method of claim 24, further comprising: 
prior to the presentation of the first stimulus, causing the second eye to fixate at the position on the second display by causing the second stimulus to be presented at the position on the second display while a stimuli intensity of the first display does not satisfy the stimuli intensity threshold (TRAVERS: pars. 15, 29 and 58), 
wherein causing the first eye to fixate on the position on the first display, causing, in connection with removing the presentation of the second stimulus, the first stimulus to be presented at the position on the first display such that the presentation of the first stimulus occurs while the stimuli intensity of the second display does not satisfy the stimuli intensity threshold (TRAVERS: pars. 15, 29 and 58).

Regarding claim 27, FATEH as modified by TRAVERS (with the same motivation from claim 21) further teaches: 27. (New) The method of claim 24, wherein, with respect to the determination of a first deviation measurement of the set of deviation measurements: 
prior to the presentation of the first stimulus, causing a stimulus to be presented at the position on the first display and a stimulus to be presented at the position on the second display at a prior time (TRAVERS: pars. 15, 29 and 58); 
detecting lack of fixation of the first eye on the position upon the presentation of a stimulus on the first display at the prior time (TRAVERS: pars. 15, 29 and 58); and 
determining the first eye of the user to be a deviating eye based on the detection of the lack of fixation of the first eye (TRAVERS: pars. 15, 29 and 58).

Regarding claim 28, FATEH as modified by TRAVERS (with the same motivation from claim 21) further teaches: 28. (New) The method of claim 24, with respect to the determination of a first deviation measurement of the set of deviation measurements: 
causing, based on the first deviation measurement, a subsequent stimulus to be presented at a modified position on the first display at a subsequent time after the presentation of the first stimulus such that the presentation of the subsequent stimulus occurs while the stimuli intensity of the second display does not satisfy the stimuli intensity threshold, the modified position being different from the position (TRAVERS: pars. 15, 29 and 58); and 
confirming the first deviation measurement based on one or more eye-related characteristics of the first eye or the second eye not changing beyond a change threshold upon the presentation at the subsequent time (TRAVERS: pars. 15, 29 and 58).

Regarding claim 33, FATEH as modified by TRAVERS (with the same motivation from claim 21) further teaches: 33. (New) The method of claim 24, wherein causing the first stimulus to be presented at the position on the first display comprises causing the first stimulus to be presented at the position on the first display without a stimulus being presented on the second display (TRAVERS: pars. 15, 29 and 58).

Regarding claim 34, FATEH teaches: 34. (New) One or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising: determining a set of deviation measurements for a user, wherein each deviation measurement of the set of deviation measurements (i) is related to a gaze direction different from another gaze direction to which another deviation measurement of the set of deviation measurements is related and (ii) is determined by (FATEH: fig. 9: 906-912 pars. 55 and 97-100): 
FATEH doesn’t teach however the analogous prior art TRAVERS (with the same motivation of claim 21) teaches: 
causing a first eye of a user to fixate on a respective position on a first user interface for the first eye by causing a first stimulus to be presented at the position on the first user interface such that the presentation of the first stimulus occurs (TRAVERS: pars. 15 and 29); 
determining the deviation measurement for the first eye based on one or more eye-related characteristics of the first eye occurring upon the presentation of the first stimulus (TRAVERS: pars. 15 and 29); and 
generating one or more modification profiles associated with the user based on the set of deviation measurements, the one or more modification profiles comprising (TRAVERS: pars. 15 and 29): 
The previous combination of FATEH and TRAVERS remains as above but doesn’t teach however the analogous prior art ALVAREZ (with the same motivation of claim 21) teaches: 
(i) one or more first modification parameters to be applied to modify an image when one or more eye characteristics of the user match a first gaze direction (ALVAREZ: par. 48); and 
(ii) one or more first modification parameters to be applied to modify an image when the one or more eye characteristics of the user match a second gaze direction (ALVAREZ: par. 48).  

Regarding claim 35, FATEH as modified by TRAVERS (with the same motivation from claim 21) further teaches: 35. (New) The media of claim 34, the operations further comprising: 
prior to the presentation of the first stimulus, causing a second eye of the user to fixate at the position on a second user interface for the second eye by causing the second stimulus to be presented at the position on the second user interface (TRAVERS: pars. 15, 29 and 58), 
wherein causing the first eye to fixate on the position on the first user interface, causing, in connection with removing the presentation of the second stimulus, the first stimulus to be presented at the position on the first user interface such that the presentation of the first stimulus occurs while a stimuli intensity of the second user interface does not satisfy a stimuli intensity threshold (TRAVERS: pars. 15, 29 and 58).

Regarding claim 36, FATEH as modified by TRAVERS (with the same motivation from claim 21) further teaches: 36. (New) The media of claim 34, with respect to the determination of a first deviation measurement of the set of deviation measurements: 
causing, based on the first deviation measurement, a subsequent stimulus to be presented at a modified position on the first user interface at a subsequent time after the presentation of the first stimulus such that the presentation of the subsequent stimulus occurs while a stimuli intensity of the second user interface does not satisfy a stimuli intensity threshold, the modified position being different from the position (TRAVERS: pars. 15, 29 and 58); and 
confirming the first deviation measurement based on one or more eye-related characteristics of the first eye or the second eye not changing beyond a change threshold upon the presentation at the subsequent time (TRAVERS: pars. 15, 29 and 58).

Regarding claim 40, FATEH as modified by TRAVERS (with the same motivation from claim 21) further teaches: 40. (New) The media of claim 34, wherein causing the first stimulus to be presented at the position on the first user interface comprises causing the first stimulus to be presented at the position on the first user interface without a stimulus being presented on the second user interface (TRAVERS: pars. 15, 29 and 58).

Claim(s) 22-23, 30, 32 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over FATEH in view of TRAVERS in view of ALVAREZ in view of OZ US 2014/0300859A1.

Regarding claim 22, the previous combination of FATEH, TRAVERS and ALVAREZ remains as above but doesn’t teach however the analogous prior art OZ teaches: 22. (New) The system of claim 21, the operations further comprising: causing modified video stream data to be presented to the user based on (i) video stream data representing an environment of the user and (ii) the set of modification profiles associated with the user (OZ: pars. 132-140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine causing modified video stream data to be presented to the user based on (i) video stream data representing an environment of the user and (ii) the set of modification profiles associated with the user as shown in OZ with the previous combination for the benefit of to provide an improved method and system for treatment of impairment enabling to sufficiently reduce or to overcome the drawbacks of the known in the art solutions [48].

Regarding claim 23, FATEH in view of TRAVERS in view of ALVAREZ as modified by OZ (with the same motivation from claim 22) further teaches: 23. (New) The system of claim 22, wherein the one or more first modification parameters comprises a first translation or rotation parameter to be applied to modify an image for the deviating eye when the reference eye's gaze direction matches the first gaze direction, wherein causing the modified video stream data to be presented comprises: 
detecting the reference eye's gaze direction as matching the first gaze direction; using the first translation or rotation parameter to modify the video stream data based on the detection of the reference eye's gaze direction to generate the modified video stream data; and causing the modified video stream data to be presented to the deviating eye of the user (OZ: pars. 132-140).

Regarding claim 30, FATEH in view of TRAVERS in view of ALVAREZ as modified by OZ (with the same motivation from claim 22) further teaches: 30. (New) The method of claim 24, further comprising: causing modified video stream data to be presented to the user based on (i) video stream data representing an environment of the user and (ii) the one or more modification profiles associated with the user (OZ: pars. 132-140).

Regarding claim 32, FATEH in view of TRAVERS in view of ALVAREZ as modified by OZ (with the same motivation from claim 22) further teaches: 32. (New) The method of claim 30, wherein the one or more modification profiles comprises a first translation or rotation parameter to be applied to modify an image for the first eye when the second eye's gaze direction matches the first gaze direction, wherein causing the modified video stream data to be presented comprises: detecting the second eye's gaze direction as matching the first gaze direction; using the first translation or rotation parameter to modify the video stream data based on the detection of the second eye's gaze direction to generate the modified video stream data; and causing the modified video stream data to be presented to the first eye of the user (OZ: pars. 132-140).

Claim 38 is analogous to claim 30 and is therefore rejected using the same rationale.

Claim 39 is analogous to claim 32 and is therefore rejected using the same rationale.



Allowable Subject Matter
Claims 29, 31 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 26 would be objected except for double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, the prior art doesn’t teach: 29. (New) The method of claim 28, further comprising: selecting, based on the first deviation measurement, the modified position for presenting the subsequent stimulus on the first display at the subsequent time.  

Regarding claim 31, the prior art doesn’t teach: 31. (New) The method of claim 30, further comprising: monitoring the one or more eye characteristics of the user during capturing of the video stream data; determining, via a prediction model, whether the user's eye characteristics match a set of eye characteristics; in response to a determination that the one or more eye characteristics of the user match a first set of eye characteristics comprising the first gaze direction, using the one or more first modification parameters to modify the video stream data; and in response to a determination that the one or more eye characteristics of the user match a second set of eye characteristics comprising the second gaze direction, using the one or more second modification parameters to modify the video stream data.  

Regarding claim 37, the prior art doesn’t teach: 37. (New) The media of claim 36, the operations further comprising: selecting, based on the first deviation measurement, the modified position for presenting the subsequent stimulus on the first user interface at the subsequent time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WINTERBOTHAM US20030214630A1, VENDEL US20120307203A1, LAMPRECHT US 5875018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612